Citation Nr: 0705346	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the left fourth 
metacarpal, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for claimed sleep 
apnea, to include as secondary to the service-connected 
allergic rhinitis and sinusitis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.  

The Board previously remanded this case to the RO in March 
2006 for additional development of the record.  

In the March 2006 remand, the Board also addressed the issue 
of service connection for sinusitis.  This claim, however, 
was subsequently granted in a July 2006 rating decision.  



FINDINGS OF FACT

1.  The veteran has painful motion of his left fourth finger, 
but there is no evidence of true ankylosis of this or any 
other fingers of the left hand due to service-connected 
disability.  

2.  The veteran's claimed sleep apnea was not first manifest 
in service and was not caused or permanently worsened as a 
result of his service-connected allergic rhinitis and 
sinusitis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of a 
fracture of the left fourth metacarpal have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Code 5227 (2006); 38 C.F.R. 
§ 4.71a including Diagnostic Code 5227 (2002).  

2.  The veteran's disability manifested by sleep apnea is not 
due to disease or injury that was incurred in or aggravated 
by service; nor is it proximately due to or the result of the 
service-connected allergic rhinitis and sinusitis.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006); 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an April 2006 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
veteran's claims in an August 2006 Supplemental Statement of 
the Case.  Accordingly, there remain no procedural concerns 
in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The Board notes 
that, with regard to both issues, such notification was 
provided by the RO in the April 2006 VCAA letter.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the left fourth 
metacarpal

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a March 1979 rating decision, the RO granted service 
connection for residuals of a fracture of the left fourth 
metacarpal on the basis of in-service treatment for this 
injury.   A no percent evaluation was assigned, effective 
from July 1978.  

During his October 2001 VA orthopedic examination, the 
veteran reported that he had sharp pain in the ring finger of 
the left hand and difficulty twisting the hand to open or 
close jars and upon holding objects.  

Upon examination, the tip of the thumb could touch the tips 
of all of the fingers.  The tips of the ring and little 
fingers could touch the median transverse fold of the palm.  
However, the tips of the index and middle fingers could 
approximate to only within 0.5 to one centimeter of the 
median transverse fold of the palm.  

The veteran stated that his lifting capability with the left 
hand was usually limited to five to ten pounds because of the 
sharp pains.  The grasping strength in the left hand was 4/5, 
compared to 5/5 in the right hand.  Otherwise, the dexterity 
in the fingers of the left hand was normal.  

The X-ray studies showed evidence of osteoarthritis in the 
distal interphalangeal joints and deformity of the fourth 
metacarpal due to an old, healed fracture.  The examiner 
diagnosed residuals of a fracture of the fourth metacarpal 
bone in the left hand, a history of bilateral carpal tunnel 
syndrome, and osteoarthritis in the left hand.  

The veteran appeared for a VA videoconference hearing in 
November 2001, during which he reported such current left 
hand symptoms as a swollen ring finger, twisting of the 
fingers, and a tingling and burning sensation.  He noted that 
he had trouble moving his ring finger and difficulty with 
picking up items and opening jars. As to his current 
occupational capacity, the veteran testified that he was 
working part-time as a security guard.  

In November 2005, the veteran was treated at a VA facility 
for left hand multiple fractures in the past.  He was noted 
to be right-handed.  To light touch, there was no decreased 
area.  

When the left wrist was flexed for sixty seconds, the veteran 
did report tingling in several fingers.  Thumb-to-index pinch 
was not specifically tested.  The X-ray studies revealed 
fairly diffuse moderate osteoarthritis of the left hand.  

The veteran underwent a further VA orthopedic examination in 
May 2006.  In the examination report, the examiner noted that 
the veteran had no ankylosis of the left fourth finger.  

The severity of the veteran's ring finger condition did not 
rise to the level of an amputated left ring finger.  There 
was some limitation of motion of the ring finger and other 
digits, largely secondary to degenerative arthritis that was 
at least as likely as not related to an in-service injury.  

There was pain in the region of the fourth metacarpal, noted 
to be continuous but variable.  Other symptoms included 
stiffness in the hands, deformity of the fingers, and shocks 
and tingling (probably due to carpal tunnel syndrome).  The 
veteran reported that he expected to be fired or let go from 
his job as of the end of the month and that he could not lift 
50 pounds or hold a gun with his left hand.  

The range of motion testing revealed thumb extension of the 
interphalangeal (IP) joint to 0 degrees and flexion of the IP 
joint from 0 to 45 degrees.  

For the four fingers, extension of all metacarpal phalanageal 
(MP) joints was to zero degrees, extension of all proximal 
interphalangeal (PIP) joints was to 10 degrees, extension of 
all distal interphalangeal (DIP) joints was to zero degrees, 
flexion of all MP and PIP joints was from zero to 90 degrees, 
and flexion of all DIP joints was from zero to 45 degrees.  

Upon examination, when the veteran brought his fingertips to 
the palm, all four fingertips could touch the palm but could 
not be brought more than 3/4 of an inch from the distal flexor 
crease of the palm.  Grip was noted to be weaker than 
expected.  

The examiner rendered impressions of a fracture of the left 
fourth metacarpal, service incurred, with mild deformity on 
x-ray; and degenerative arthritis of multiple joints of the 
left hand.  

The examiner further noted that there was no evidence of 
reduced range of motion or function with repetition and no 
true flare-ups, although the veteran did have increased pain 
in cold and damp weather and after strenuous or prolonged 
use.  

Subsequently, in a July 2006 rating decision, the RO 
increased the evaluation for the veteran's disorder to 10 
percent, effective from June 2001 (the date of claim), on the 
basis of painful motion of the left ring finger on 
examination.  

In the present case, the RO has evaluated the veteran's 
residuals of a fracture of the left fourth metacarpal under 
38 C.F.R. § 4.71a, Diagnostic Code 5227 by analogy.  
38 C.F.R. §§ 4.20, 4.27.  

The Board notes that Diagnostic Code 5227 does not actually 
allow for a compensable evaluation, but the RO has assigned a 
10 percent evaluation on the basis of painful motion.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

As the veteran is right-handed, the criteria for a non-
dominant (minor) extremity apply.  38 C.F.R. § 4.69.  

In this case, the only basis for an increased evaluation of 
20 percent would be in cases of favorable ankylosis involving 
the service-connected left fourth (ring) finger and either 
the thumb or the index finger.  See Diagnostic Code 5223.  
This has not been shown in this case, however.  

The Board also notes that, as the veteran's claim was 
received in June 2001, the prior criteria of Diagnostic Codes 
5223 and 5227 are applicable because the regulations were 
revised as of August 26, 2002.  

In terms of the present case, however, the revised 
regulations do not mark a substantive change; under the 
deleted criteria, the evidence would still need to show 
favorable ankylosis of the ring finger along with either the 
thumb or the index finger.  

Overall, the evidence does not support an evaluation in 
excess of 10 percent for the service-connected residuals of a 
fracture of the left fourth metacarpal, and the claim for 
that benefit must be denied.  38 C.F.R. § 4.7.  


III.  Entitlement to service connection for claimed sleep 
apnea

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted hereinbelow, the evidence of 
record does not substantiate a causal relationship between 
the veteran's service-connected allergic rhinitis and 
sinusitis and his claimed sleep apnea.  As such, no action is 
required to establish the "baseline level of severity" of 
his sleep apnea, and the newly enacted provisions of 
38 C.F.R. § 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394.  

The Board has reviewed the veteran's service medical records 
and observes that he was not treated for sleep apnea at any 
time during service.  One undated medical history report 
reflects that the veteran confirmed "frequent trouble 
sleeping."  

The report of the veteran's June 1976 separation examination 
indicates no sleep abnormalities, as does the separation 
medical history report from the same date.  

The post-service treatment records indicate that the veteran 
was seen at a VA facility for a "sleep disorder" in April 
1991.  A later record from the same month confirms the 
diagnosis of sleep apnea.  

During an October 2001 VA upper respiratory examination, the 
veteran reported a diagnosis of sleep apnea syndrome for 
fifteen years.  The examiner also addressed the veteran's 
allergic rhinitis and deviated nasal septum, but the claims 
file was not available for review.  

The examiner noted that the veteran's deviated septum and 
allergic rhinitis "can affect" sleep apnea syndrome 
adversely.  However, the allergic rhinitis and deviated nasal 
septum were "not a cause of his sleep apnea syndrome."  

In the same month, the veteran underwent a VA respiratory 
diseases examination, during which he reported that his 
diagnosis of sleep apnea was shown by a polysomnogram fifteen 
years earlier.  

The examiner did not note whether the veteran's claims file 
had been reviewed.  As to the question of whether the 
veteran's claimed sleep apnea was related to his rhinitis or 
sinus infection condition, the examiner noted "not 
necessarily."  The examiner was not aware of any 
relationship between obstructive sleep apnea and chronic 
sinusitis.  

While the examiner noted that chronic sinusitis "can make 
his obstructive sleep apnea more difficult to treat" because 
the sleep apnea treatment machinery (C-PAP and Bi-PAP) "can 
aggravate" the sinus condition, a causative relationship 
between obstructive sleep apnea, a sinus condition, and 
allergic rhinitis was not established.  

Following the Board's remand, the veteran underwent a VA 
pulmonary diseases examination in April 2006, with an 
examiner who reviewed the claims file.  This examiner noted 
that the veteran had gained about 50 pounds in the 1980's and 
started having treatment for sleep apnea during that time.  
The veteran had also reported some "disturbed sleep" in 
October 1976, during service.  

Based on the examination results and the claims file review, 
the examiner noted that the veteran "did develop obstructive 
sleep apnea in the 1980s after he got out of the service" 
and still had frequent disturbances.  As no testing was done 
on the veteran in the 1970s, the examiner could not say that 
sleep apnea started during service.  

Rather, the examiner again stated that the disorder "started 
in the early 1980s," as the veteran gained 50 pounds 
following service and had his first testing at that time.  

The examiner also noted that that the veteran had allergic 
rhinitis, post-nasal drip, a runny nose, and only a mild 
rightward deviation of the septum.  In rendering diagnoses, 
however, the examiner "did not see any evidence of sinusitis 
at the present time."  The examiner expressed the opinion 
that sinusitis could not cause any aggravation of the sleep 
apnea.  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

In the present case, the April 2006 VA examination report 
contains clear statements to the effect that the veteran's 
claimed sleep apnea was not first manifest until the 1980s, 
well after service, and that this disorder was not 
etiologically related to his service-connected allergic 
rhinitis and sinusitis.  

These conclusions were based on a review of the claims file.  
By contrast, the opinions from October 2001 were far from 
definitive ("can affect"), and these opinions were also not 
noted to be based on a claims file review.  The Board thus 
finds the unfavorable April 2006 VA examination report to 
have greater probative value than the VA examination reports 
from October 2001 insofar as the question of etiology is 
concerned.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
November 2005 hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for sleep apnea, to 
include as secondary to the service-connected allergic 
rhinitis and sinusitis, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An increased evaluation for the service-connected residuals 
of a fracture of the left fourth metacarpal, currently 
evaluated as 10 percent disabling, is denied.  

Service connection for claimed sleep apnea, to include as 
secondary to the service-connected allergic rhinitis and 
sinusitis, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


